Title: To James Madison from William Lambert, 23 December 1805 (Abstract)
From: Lambert, William
To: Madison, James


          § From William Lambert. 23 December 1805, Washington. “Being now out of the service of the House of Representatives, and desirous of being employed in such a manner as that I may be useful to the public, allow me, Sir, to enquire whether I may be considered as an applicant for a station in your department, that I may be deemed competent to fill with propriety, whenever a vacancy occurs, provided I do not unjustly interfere with the pretensions of any other person.”
        